Exhibit 10.7
FIRST AMENDMENT TO THE
FIRSTMERIT CORPORATION
AMENDED AND RESTATED 2002 STOCK PLAN
     This First Amendment (this “Amendment”) to the FirstMerit Corporation
Amended and Restated 2002 Stock Plan (the “Plan”) is effective as of
November 20, 2008.
     WHEREAS, FirstMerit Corporation (the “Company”) previously adopted the
Plan; and
     WHEREAS, the Company desires to amend the Plan for compliance with
Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, the Plan is hereby amended as follows:
1. Section I.B. of the Plan is hereby amended by deleting the definition of
“Fair Market Value” in its entirety and substituting the following therefor:
“Fair Market Value” shall mean with respect to a given day, the reported
“closing price” of a share of Common Stock, or if there were no transactions in
the Common Stock on such day, then the last preceding day on which transactions
took place. The foregoing notwithstanding, the Committee may determine the Fair
Market Value in such other manner as is required by applicable laws or
regulations.
2. Section II.D. of the Plan is hereby amended by adding the following to the
end thereof:
Notwithstanding the foregoing, any adjustment pursuant to this Section shall be
made only to the extent such adjustment complies, to the extent applicable, with
Section 409A of the Code.
3. Section III.D. of the Plan is hereby amended by adding the following to the
end thereof:
Notwithstanding the foregoing, any adjustment pursuant to this Section shall be
made only to the extent such adjustment complies, to the extent applicable, with
Section 409A of the Code.
4. Section VI. of the Plan is hereby amended by adding the following
Section VI.E. to the end thereof:
E. Section 409A of the Code
It is intended that the Awards granted under the Plan be exempt from the
application of Section 409A of the Code and the Treasury Regulations promulgated
thereunder, and the Plan shall be interpreted, administered and

 



--------------------------------------------------------------------------------



 



operated accordingly. Nothing herein shall be construed as an entitlement to or
guarantee of any particular tax treatment to any Participant. None of the
Company, any Subsidiary, the Board or the Committee shall have any liability
with respect to any failure to comply with the requirements of Section 409A of
the Code and the Treasury Regulations promulgated thereunder.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized officer effective as of the date set forth above.

         
 
  FIRSTMERIT CORPORATION    
 
       
 
  /s/ Christopher J. Maurer    
 
 
 
Printed Name: Christopher J. Maurer    
 
  Its: Executive Vice President – H.R.    

 